



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 346 or 347,

(ii) an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15, c. 43, s. 8;2010, c. 3, s. 5;2012, c. 1, s. 29.

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)

For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. P.G., 2014 ONCA 633

DATE: 20140912

DOCKET: C55106

Hoy A.C.J.O., MacFarland and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

P.G.

Appellant

David E. Harris, for the appellant

Michelle Campbell, for the respondent

Heard and released orally:  September 5, 2014

On appeal from the conviction entered by Justice T.D. Ray,
    of the Superior Court of Justice, sitting without a jury, dated October 27,
    2011.

ENDORSEMENT

[1]

The appellant was charged with the sexual touching and sexual assault, between
    March 1, 2007 and March 31, 2009, of the complainant, a young child. The
    indictment did not particularize where or how many times the touching and
    assault allegedly occurred.

[2]

The trial judge found that the appellant touched the complainant for a
    sexual purpose and sexually assaulted her on several occasions in the course of
    her access visits with her mother.

[3]

The appellant argues that the trial judge erred when he found that the
    first of the incidents occurred in the appellants truck and that this error
    played an essential part in the trial judges reasoning process resulting in
    the appellants convictions. The appellant submits that the evidence of the
    complainant, properly interpreted, was that the sexual touchings and sexual
    assaults began at a time when the appellant  her mothers then boyfriend 
    picked up the complainant for her access visits in his truck, alone, and not
    that the first incident occurred in the appellants truck.

[4]

Even accepting that the trial judge erred in concluding that the first
    incident occurred in the appellants truck, we are not persuaded that such an
    error played an essential part in the trial judges reasoning process resulting
    in the appellants convictions.

[5]

We reject the appellants argument that the trial judges finding that other,
    subsequent incidents of sexual touching and sexual assault occurred flowed from
    the trial judges finding that the first incident happened in the appellants
    truck.  The trial judge considered each incident separately. He noted that the complainant
    described the other assaults in graphic detail.

[6]

Nor do we accept the appellants argument that if the trial judge erred,
    the error tainted his credibility findings.  As the trial judge noted in
    finding that the first incident occurred in the appellants truck, the
    complainants stepmother confirmed the complainants evidence that that the
    appellant sometimes picked the complainant up in his truck alone. If  as the
    appellant argues  this part of the stepmothers evidence played a role in the
    trial judges assessment of the overall credibility and reliability of the complainant,
    logically, the value of such evidence would not have been affected by an error
    with respect to the location of the first incident.

[7]

Accordingly, this appeal is dismissed.

Alexandra Hoy A.C.J.O.

J.
    MacFarland J.A.

David
    Watt J.A.


